Appeal from an order (1) granting the motion of respondents Addie M. Merritt and Philip Merritt to transfer Action No. 5 from the County Court, Westchester County, and Action No. 6 from the City Court of New Rochelle to the Supreme Court, Westchester County, in which county Actions Nos. 1, 2, 3 and 4 are pending, (2) consolidating the six actions, and (3) ordering that respondent Herman Meyer, the plaintiff in Action No. 1, which was the first action instituted, shall have the right to open and close. Order affirmed, with $10 costs and disbursements to respondents Addie M. Merritt and Philip Merritt. The discretion of the *918Special Term was properly exercised (Littman v. JacobowsJci, 2 A D 2d 898; Shea V. Benjamin, 275 App. Div. 1003; Maiorano v. William Sherman, Inc., 196 Mise. 659). Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.